t c memo united_states tax_court walter s mack jr and consuelo c mack petitioners v commissioner of internal revenue respondent docket no filed date in p-h was a partner of a new york partnership which reported p-h’s distributive_share of partnership income as dollar_figure on their timely filed tax_return ps reported only dollar_figure of the income from p-h’s partnership ps contend that p-h’s fiduciary duties under state law required him to use the remainder to pay partnership expenses to keep the firm from failing held ps are liable for income_tax on p-h’s full distributive_share of partnership income for any payment of partnership expenses by p-h was a contribution_to_capital and he can deduct his share of the partnership’s expenses held further ps are liable for an accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax for their failure to report partnership income walter s mack jr and consuelo c mack for themselves shawna a early for respondent memorandum opinion gustafson judge pursuant to sec_6212 on date the internal_revenue_service irs issued to petitioners walter s mack jr and consuela c mack a notice_of_deficiency which determined for a deficiency in tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the macks filed a timely petition under sec_6213 for redetermination of the deficiency and the penalty the case is before the court on a motion for summary_judgment filed by respondent the commissioner of the irs which the macks have opposed the sole issue raised by the petition2 is whether as the macks contend mr mack’ sec_1unless otherwise indicated all section references are to the internal_revenue_code u s c as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the macks’ opposition to the motion for summary_judgment signed only by mr mack states i have the authority and permission to represent my co-petitioner spouse consuelo c mack all decisions and acts that the respondent complains of are entirely my responsibility and i ask whatever the consequences of my actions or omissions that such be visited upon me and me continued otherwise taxable_income from his partnership is reduced by his alleged obligation to make expenditures on behalf of the partnership we hold that it is not and we will grant the commissioner’s motion background for purposes of the commissioner’s motion for summary_judgment under rule we assume correct the facts asserted by the macks as well as facts demonstrated by the commissioner that the macks did not dispute continued alone if this is an attempt to assert for mrs mack a claim for innocent spouse relief under section 6015--a claim not hinted at in the petition and not otherwise articulated or supported in the opposition --then we decline to entertain it see rule b the petition in a deficiency or liability action shall contain c lear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability any issue not raised in the assignments of error shall be deemed to be conceded thus any innocent spouse claim that mrs mack may have is not an issue in this proceeding see sec_6015 3a motion for summary_judgment under rule 121will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir it is at best only debatable that the macks made a factual showing of the critical fact that mr mack’s share of drkm’s income was not paid to him but was used instead to pay firm expenses that would be adequate even under the permissive standard of rule since they relied not on affidavits but only on very general statements in brief and the only financial data they submitted did not pertain to the relevant continued income from drkm mr mack is an attorney admitted to practice law in the state of new york and he is a partner in the firm of doar rieck kaley and mack drkm the notice_of_deficiency reflects and the macks do not dispute that in two drkm entitie sec_4 issued schedules k-1 partner’s share of income deductions credits etc that reported mr mack’s share of partnership income ie partnership revenue over expenses as dollar_figure and dollar_figure totaling dollar_figure it was then incumbent on mr mack to reflect that on his tax_return drkm’s negative capital however mr mack alleges that in the wake of the recession other partners at drkm could not cover their shares of the firm’s expenses and that as a result the firm had gone into significant negative capital mr mack felt that it was his fiduciary obligation under new york partnership law5 to cover other continued period 4both the notice_of_deficiency and the tax_return reflect schedules k-1 for two drkm entities the distinction between these two entities is not explained in our record 5mr mack states that new york state partnership law article provided the basis for his belief that he had a fiduciary duty to devote a portion of his share of the partnership income to pay firm expenses this article of new continued partners’ partnership expenses mr mack claims that his drkm capital_account bore no relationship to the financial condition of the partnership and what little money was available to mr mack was used to absorb expense sic that normally would have been expenses of the firm mr mack does not allege that any partnership expenses were omitted from the partnership’s returns and schedules k-1 advice from tax professionals because the available money had allegedly not been paid out to mr mack but had been used to pay firm expenses mr mack evidently felt it should not be treated as income to him but according to mr mack when i sought the advice of the firms’ accountants and tax preparers i was in essence told that the tax law was unfair and unjust under these circumstances and my options were to dissolve the firm take all the capital in the firm to pay my taxes and move on and let my partners fend for themselves and the employees go on unemployment when i discussed m y obligations under new york state partnership law to act as a fiduciary to my partners i was told to be prepared to face the consequence of that decision as i am now continued york’s partnership statute n y p’ship law art mckinney does include fiduciary obligations that partners owe each other but it is not clear what section in particular gave mr mack the impression that he was obligated to pay other partners’ shares of entity expenses in any event whether mr mack had an obligation under state law to reinvest some of his income in the partnership is not relevant to the amount of drkm’s income properly attributable to him for federal_income_tax purposes that the respondent would likely be deaf to the financial realities of the firm and not respect the state law fiduciary partnership duties that is the tax professionals told mr mack that the law unfairly required him to report the income but he decided not to follow the advice of the tax professionals and instead to face the consequence non-reporting on form_1040 the macks prepared their own form_1040 u s individual_income_tax_return for and filed it on date on the attached schedule e supplemental income and loss line j nonpassive_income from schedule_k-1 they reported that their income from the two drkm entities was dollar_figure and dollar_figure totaling dollar_figure rather than the actual drkm total of dollar_figure notice_of_deficiency on date the irs issued a notice_of_deficiency to the macks relating to taxable_year the irs determined that the macks had failed to report partnership income from drkm in the amount of dollar_figure the irs also 6the return reported on schedule e the two drkm amounts totaling dollar_figure and a loss of dollar_figure from an entity called macktrack inc a loss for which a deduction was not disallowed in the notice_of_deficiency yielding total partnership income of dollar_figure on line the notice_of_deficiency stated that the total income from drkm shown on the return was only dollar_figure not dollar_figure continued determined an accuracy-related_penalty of dollar_figure under sec_6662 for an underpayment attributable to a substantial_understatement_of_income_tax tax_court proceedings on date the macks timely mailed their petition to this court in the petition they contend that new york partnership law imposed a fiduciary duty upon mr mack not to compel drkm to fail and the expenditure of drkm funds to pay partnership expenses left the firm with no money to pay mr mack his share of income and left him with no money to pay his federal_income_tax liability on date the commissioner filed a motion for summary_judgment under rule as to their underlying federal tax_liability the macks’ response to the commissioner’s motion essentially advances the same two arguments that are in their petition ie they received no actual income in and they were therefore unable to pay their income_tax continued and calculated the unreported partnership income as dollar_figure rather than dollar_figure as we would calculate it this dollar_figure discrepancy can be corrected or explained under our rule procedures as to the accuracy-related_penalty the macks oppose its imposition upon them arguing that it would be inappropriate to impose the penalty in light of mr mack’s good-faith payment of partnership expenses discussion the issues for decision are whether the macks received and failed to report taxable_income from drkm for taxable_year and whether they are liable for the accuracy-related_penalty under sec_6662 and b for an underpayment attributable to a substantial_understatement_of_income_tax as to both questions we hold in favor of respondent i partnership_taxation principles sec_701 provides a partnership shall not be subject_to the income_tax imposed by this chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities in determining his individual income_tax each partner must separately include his distributive_share of the entity’s taxable_income or loss sec_702 even assuming the macks’ factual assertions drkm’s income is taxable to mr mack as a partner to the extent of his distributive_share see sec_702 this is so whether mr mack received distributions or not f or it is axiomatic that each partner must pay taxes on his distributive_share of the partnership’s income without regard to whether that amount is actually distributed to him 410_us_441 the macks have not provided evidence to challenge effectively the irs’s determinations for they do not dispute that drkm had income revenue greater than expenses in nor that mr mack’s share was dollar_figure rather they simply assert that the firm did not distribute to him his share of the income a fact that would not affect the attribution of that income to him and that the firm used its available money to pay firm expenses a fact that could generate partnership deductions reducing the firm’s income and mr mack’s share of it if mr mack did in effect plow his share of the income back into the firm because he thought that state law required him to do so then that amount presumably constituted a contribution to the firm’s capital and would increase his own capital_account at the firm see sec_1_704-1 and c income_tax regs but such a capital_contribution is not deductible see sec_721 providing nonrecognition treatment for contributions_to_partnerships by partners lopo v commissioner tcmemo_1961_126 20_tcm_620 holding that capital contributions to joint ventures are not deductible business_expenses as a partner in drkm mr mack was obliged to report his share of the firm’s income whether or not it was distributed to him and whether or not that money was thereafter used to pay firm expenses ii ability to pay the macks do not advance an argument based on partnership_taxation principles rather their argument is that mr mack could not reasonably be expected to pay tax on money that was never paid to him this argument may reflect a misunderstanding of the nature of this case and the jurisdiction that this court has been given the tax_court is a court of limited jurisdiction we therefore exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 in a case such as this one brought pursuant to sec_6213 the tax_court has jurisdiction to redetermine a deficiency of tax a deficiency of income_tax does not consist of the portion of the liability that has not been paid but instead consists of the portion of the liability that was not reported see sec_6211 a taxpayer’s assertion that he has no money to pay an income_tax_liability might be relevant in a collection_due_process cdp case brought pursuant to sec_6330 and in a deficiency case the assertion might be relevant to an argument that he should not be held liable for an addition_to_tax for failure to timely pay pursuant to sec_6651 which the irs did not determine in this case but where as here the issue is the unreported amount of the liability the macks’ argument misses the mark a taxpayer’s ability to pay the tax he owes has no bearing on the amount of his or her tax_liability the macks may in the future raise issues of collectibility at a cdp hearing before irs appeals under sec_6320 or sec_6330 and the judicial appeal of an irs determination in such a hearing would lie in this court however in the instant case a deficiency case arising under sec_6213 the macks’ argument about their inability to pay is not relevant to our ultimate issue-- the amount of their tax_liability we therefore uphold the irs’s determinations regarding the taxability of mr mack’s distributive_share of partnership income from drkm iii accuracy-related_penalty we now consider whether the macks are liable for the accuracy-related_penalty see sec_6662 a taxpayer is liable for an accuracy-related_penalty as to any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax or negligence sec_6662 and b and there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the commissioner has the burden of production and must present sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner satisfies his burden of production the taxpayers must present evidence sufficient to persuade the court that they should not be held liable for the penalty higbee v commissioner t c pincite although the macks’ understatement of income_tax may be recomputed under rule see supra note it is clear that the understatement greatly exceeds both dollar_figure and of the tax required to be shown on the return thus the commissioner has met his burden of production regarding the existence of a substantial_understatement_of_income_tax for because we conclude that there is a substantial_understatement_of_income_tax we need not address negligence once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the substantial_understatement_penalty is inappropriate higbee v commissioner t c pincite a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for his treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for his treatment of that item mr mack made no showing that would implicate either of these two provisions the third provision available to a taxpayer who resists the accuracy-related_penalty is sec_6664 which provides that no penalty shall be imposed under sec_6662 or sec_6663 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id see halby v commissioner tcmemo_2009_204 taxpayers often invoke this reasonable_cause defense by showing reliance on the advice of a tax professional e g 136_tc_585 such a contention requires the taxpayer to show three things by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir if the macks contend that their failure to include the proper amounts was for reasonable_cause or in good_faith then the contention fails mr mack admits that tax professionals explained to him that the tax law required him albeit unfair ly they said to report his share of the partnership income and advised him to dissolve the firm in order to stay in compliance with his own tax obligations and that he disregarded their advice and affirmatively decided not to do so but instead to face the consequence the accuracy-related_penalty is now part of that consequence to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered under rule
